Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                    Appellate Court                            Date: 2019.04.15
                                                                               11:30:23 -05'00'



        Chadha v. North Park Elementary School Ass’n, 2018 IL App (1st) 171958



Appellate Court        RAMINDER CHADHA, Plaintiff-Appellant and Cross-Appellee, v.
Caption                NORTH PARK ELEMENTARY SCHOOL ASSOCIATION, LYNN
                       LAWRENCE, ERIC MOULTON, SWAN DEVELOPMENT
                       CORPORATION, DAN LUNA, and THE CITY OF CHICAGO,
                       Defendants-Appellees (North Park Elementary School Association,
                       Lynn Lawrence, Eric Moulton, and Swan Development Corporation,
                       Cross-Appellants).



District & No.         First District, Fourth Division
                       Docket No. 1-17-1958



Filed                  December 20, 2018



Decision Under         Appeal from the Circuit Court of Cook County, No. 13-L-8785; the
Review                 Hon. Raymond W. Mitchell, Judge, presiding.



Judgment               Affirmed.


Counsel on             Alisa M. Levin, of Levin Law, Ltd., of Chicago, for appellant.
Appeal
                       Greensfelder, Hemker & Gale, P.C., of Chicago (David B. Goodman
                       and Elizabeth A. Austermuehle, of counsel), for appellees North Park
                       Elementary School Association, Lynn Lawrence, and Eric Moulton.

                       A&G Law LLC, of Chicago (Robert H. Muriel and Arthur M. Scheller
                       III, of counsel), for appellee Swan Development Corporation.
                              Edward N. Siskel, Corporation Counsel, of Chicago (Benna Ruth
                              Solomon, Myriam Zreczny Kasper, and Stephen G. Collins, Assistant
                              Corporation Counsel, of counsel), for other appellees.



     Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Justices Gordon and Reyes concurred in the judgment and opinion.


                                               OPINION

¶1         In 2008, plaintiff Raminder Chadha purchased a parcel of real property at 2035 West
       Montrose Avenue in Chicago, Illinois (the Property). The Property was adjacent to appellee
       North Park Elementary School (NPES) and contained a fire-damaged structure that had been
       boarded up. After Chadha had owned the Property for some time without repairing the
       damaged structure, appellee Eric Moulton, as an NPES board member and the president of
       appellee Swan Development Corporation (Swan), approached Chadha about purchasing the
       Property for an undisclosed client. Chadha declined Moulton’s offers but did not repair the
       blighted structure. During this time, Chadha had been receiving notices of building code
       violations from the alderman’s office of appellee City of Chicago (City), and the City initiated
       an action against him in the housing court to force him to remedy the violations. After Chadha
       failed to repair the structure, the housing court ordered Chadha to demolish it. Chadha
       demolished the structure in December 2010 and subsequently constructed a new structure on
       the Property.
¶2         After the demolition, NPES filed suit against Chadha alleging that, as a result of the
       demolition, he introduced lead into the ground that posed a hazard to the school children at
       NPES. NPES subsequently voluntarily dismissed its complaint. In 2013, Chadha filed suit
       against NPES alleging abuse of process for the unsubstantiated lawsuit. During discovery,
       Chadha received a series of e-mails between NPES board members, appellee Lynn Lawrence
       (then NPES’s principal), and members of the alderman’s office regarding the Property.
       Chadha filed an amended complaint adding Lawrence, Moulton, Swan, the City, and Dan
       Luna, a City employee, as defendants and alleging claims for civil conspiracy, tortious
       interference with contract, aiding and abetting, and violating the federal Racketeer Influenced
       and Corrupt Organizations Act (RICO) (18 U.S.C. §§ 1962(c), (d) (2012)). Chadha alleged
       that the communications he obtained showed that defendants conspired against him to induce
       him to sell the Property to NPES at a reduced price through a campaign of harassment and
       intimidation.
¶3         The circuit court granted Luna and the City’s (jointly, the City Defendants) motion to
       dismiss the claims against them in Chadha’s complaint, finding that the Local Governmental
       and Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/1-101
       et seq. (West 2014)) statute of limitations barred any claims against those defendants. The
       court denied, however, the motion to dismiss under the Citizen Participation Act (Act) (735
       ILCS 110/1 et seq. (West 2014)) filed by NPES, Lawrence, Moulton (jointly the NPES
       Defendants), and joined by Swan. The NPES Defendants and Swan filed motions for summary

                                                  -2-
     judgment, and Chadha filed a cross-motion for summary judgment. The circuit court granted
     summary judgment in favor of the NPES Defendants and Swan and denied Chadha’s
     cross-motion. Chadha now appeals that order, and the NPES Defendants and Swan filed a
     cross-appeal from the circuit court’s denial of their motion to dismiss Chadha’s complaint
     pursuant to the Act. For the reasons stated, we affirm the judgment of the circuit court.

¶4                                         I. BACKGROUND
¶5       In July 2008, Chadha purchased the Property for $225,000 with the intention to rehabilitate
     the fire-damaged structure and live there with his family. Chadha acknowledged that he had no
     prior experience as a contractor nor any experience with the rehabilitation of fire-damaged
     homes. Throughout 2008 and 2009, Chadha was unable to obtain financing for his
     rehabilitation project and began receiving building code violations and citations from the City
     for issues with the Property. In the summer of 2009, Chadha sent an e-mail to NPES to
     determine if it was interested in purchasing the Property. At the time, NPES was exploring the
     possibility of expanding its facilities, and Moulton proposed to the NPES board that he contact
     Chadha through Swan to inspect the Property and determine how much Chadha wanted for the
     Property.
¶6       With approval from the NPES board, Moulton contacted Chadha in March 2010 and
     informed him that he was inquiring about purchasing the Property “on behalf of a client.”
     Moulton began negotiating with Chadha for the sale of the Property but never disclosed that he
     was connected to NPES. On April 30, 2010, while Moulton and Swan were negotiating to
     purchase the property from Chadha, the City filed a complaint against Chadha in housing court
     because he had failed to correct the building code violations. The City sought an order
     requiring Chadha to repair the structure or, in the alternative, a demolition order. On June 7,
     2010, the housing court entered an order finding that the structure on the Property was
     “dangerous and hazardous to the public health, safety, and welfare.” The court ordered that the
     City enter the premises and conduct a demolition inspection. The court continued the matter to
     January 10, 2011.
¶7       On June 14, 2010, Moulton informed the NPES board that Chadha was not interested in
     selling the Property. In an affidavit, Moulton averred that he had limited contact with Chadha
     after that date, which concerned only excavation issues after the demolition of the structure on
     the Property. On June 21, 2010, Chadha entered into a contract with Soto Home Remodelers
     (Soto) to rehabilitate the structure. At his deposition, Chadha was unable to recall when Soto
     applied for permits to perform the remodeling work but acknowledged that he received an
     e-mail from Soto stating that they applied for permits on August 30, 2010. Chadha testified that
     Soto did not perform any work on the Property because they were unable to obtain permits.
     Accordingly, Chadha terminated his contract with Soto.
¶8       On August 24, 2010, the housing court granted the City leave to file an amended complaint
     and ordered Chadha to schedule an inspection of the Property. The court also ordered Chadha
     to abate a rodent and pigeon infestation on the Property within seven days. The court continued
     the case to October 12, 2010. At his deposition, Chadha testified that he did not contest the
     City’s allegations in its complaint and did not have counsel in the housing court proceeding.
     Chadha acknowledged that he did not address any of the violations identified by the City in its
     complaint. On October 12, 2010, the housing court ordered Chadha to demolish the structure
     on the Property by December 2010. On November 8, 2010, Chadha voluntarily withdrew his

                                                -3-
       permits to rehabilitate the structure and, through a letter addressed to the City, stated his
       intention to build a new construction home on the Property after the demolition. Chadha hired
       Permit Express to obtain demolition permits for the current structure and permits for the new
       construction he planned to build on the Property, which it successfully obtained. Chadha
       demolished the structure in December 2010 in accordance with the housing court’s order.
       Chadha subsequently constructed a new home on the Property through Thang Construction.
       Chadha estimated the current value of the Property with the newly constructed structure to be
       $1.1 million.
¶9          Chadha alleged that, after his property was demolished, NPES filed suit against him
       alleging that he had intentionally allowed lead to contaminate the soil as a result of the
       demolition. NPES subsequently voluntarily dismissed the suit. On August 2, 2013, Chadha
       filed his initial complaint in the case at bar naming NPES as the sole defendant. In his
       complaint, Chadha alleged that, when Moulton approached him in an effort to purchase the
       Property, Moulton did not reveal that he was a member of the NPES board or that he was
       acting on the NPES board’s behalf. Defendant raised claims for abuse of process against NPES
       for pursuing an unsubstantiated lawsuit against him because NPES had not submitted any
       evidence that he introduced lead into the ground as a result of the demolition.
¶ 10        On July 29, 2014, Chadha filed an amended complaint and added Lawrence, Moulton,
       Swan, Luna, and Ben Bowdon1 as defendants. In his amended complaint, Chadha contended
       that Lawrence, Bowdon, Moulton, NPES, and its board, along with Swan and Luna,
       “engage[d] in a concerted effort to force Chadha to sell the [Property] and to have the same
       demolished so that NPES could acquire it for a planned expansion.” Chadha asserted that the
       defendants carried out this arrangement by sending anonymous complaints, writing letters, and
       making phone calls to the City and the alderman. Chadha contended that the defendants’
       actions resulted in the issuance of multiple complaints filed by the City relating to building
       code violations. Chadha asserted that, “despite his stated efforts and intent with regard to the”
       Property, he was issued violations from the City “all due to complaints lodged by NPES staff
       members at [Lawrence] and [Bowdon’s] direction, in concert with [Moulton] and the
       Alderman Schulter’s office, working through [Luna], its then chief-of-staff.” Chadha asserted
       that the actions taken by the defendants, including the City employees, were not done for a
       legitimate purpose but were for the sole purpose of coercing Chadha to sell his property to
       NPES.
¶ 11        Chadha attached to his complaint numerous e-mails between Lawrence, Moulton, the
       alderman’s office, and other City employees that he obtained during discovery after filing his
       initial complaint. In reliance on the information contained in these e-mails, Chadha asserted
       claims for civil conspiracy, defamation per se, and tortious interference with expectancy. The
       thrust of Chadha’s claims centered on the e-mails, which Chadha contended showed the
       collective efforts by the defendants to improperly put pressure on Chadha in order to help
       NPES acquire the Property for a price below market value. Chadha alleged that the defendants’
       tortious conduct, as demonstrated by the e-mails, affected the housing court proceeding,
       prevented him from obtaining permits to repair the structure on the Property, and resulted in
       the ultimate demolition of the structure.


          1
           Chadha contended that Bowdon was a business manager of NPES.

                                                   -4-
¶ 12        Chadha subsequently filed a second amended complaint on January 14, 2015. In his second
       amended complaint, Chadha added the City as a defendant but did not include Bowdon as a
       defendant. The second amended complaint again relied on the e-mails between Lawrence,
       NPES board members, Moulton, and the alderman’s office in contending that the defendants
       engaged in a concerted effort to obtain the Property for NPES by pressuring Chadha through
       improper building code violations and the housing court proceeding. Chadha once again raised
       claims for civil conspiracy and defamation per se but added claims for tortious interference
       with contract, aiding and abetting, and violations of RICO.
¶ 13        The NPES Defendants filed a motion to dismiss the claims against them in Chadha’s
       second amended complaint pursuant to section 2-615 of the Code of Civil Procedure (Code)
       (735 ILCS 5/2-615 (West 2014)) for failure to state a claim. Separately, Swan also filed a
       motion pursuant to section 2-615 to dismiss the claims Chadha raised against it in his
       complaint. The circuit court denied the motions to dismiss Chadha’s claims for tortious
       interference with contract and for civil conspiracy. However, the circuit court granted the
       defendants’ motion with respect to Chadha’s claims for defamation per se and the RICO
       violations.
¶ 14        Plaintiff filed a third amended complaint in which he restated his general allegations from
       the first and second amended complaints and restated his claims for civil conspiracy,
       defamation per se,2 tortious interference with contract, violation of the federal RICO statute,
       and aiding and abetting.
¶ 15        The City Defendants filed a motion to dismiss Chadha’s complaint pursuant to section
       2-619(a)(9) of the Code (id. § 2-619(a)(9)) as untimely. The City Defendants contended that
       the action was time-barred based on the one-year statute of limitations in the Tort Immunity
       Act, which provides that “[n]o civil action *** may be commenced in any court against a local
       entity or any of its employees for any injury unless it is commenced within one year from the
       date that the injury was received or the cause of action accrued.” 745 ILCS 10/8-101(a) (West
       2014). The City Defendants pointed out that the conduct Chadha complained of occurred in
       2010 and 2011, but Chadha did not file his initial complaint until August 2013, did not add
       Luna as a defendant until July 2014, and did not add the City until January 2015. Accordingly,
       the City Defendants asserted that Chadha’s claims against them were time-barred and should
       be dismissed. The circuit court agreed with the City Defendants and granted their motion to
       dismiss the claims against them with prejudice.
¶ 16        The NPES Defendants also filed a motion to dismiss Chadha’s third amended complaint
       pursuant to section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2014)) and the Act,
       Illinois’s anti-SLAPP (strategic lawsuits against public participation) litigation act. 735 ILCS
       110/5 (West 2014). Swan joined the NPES Defendants’ motion. In the motion, the NPES
       Defendants contended that Chadha’s action was premised on activity protected by the Act;
       particularly the NPES Defendants’ constitutionally protected rights to petition and participate
       in local government. The NPES Defendants contended that Chadha’s lawsuit was intended to
       punish the NPES Defendants for contacting the alderman about the condition of Chadha’s
       property, participating in the housing court proceeding, and encouraging other neighborhood
       citizens to contact the alderman about the Property. The NPES Defendants asserted that, under

          2
            Chadha’s defamation per se count was previously dismissed by the court and realleged by Chadha
       in his third amended complaint, but it is not at issue in this appeal.

                                                    -5-
       the Act, they are immune from liability for these actions regardless of their intent in
       participating in these protected activities. The NPES Defendants contended that Chadha’s
       complaint should therefore be dismissed with prejudice and the court should award them
       reasonable attorney fees and costs.
¶ 17        In ruling on the NPES Defendants’ motion, the circuit court found that under the supreme
       court’s ruling in Sandholm v. Kuecker, 2012 IL 111443, a party seeking dismissal under the
       Act must establish (1) that the conduct alleged in the complaint constitutes protected activity
       within the meaning of the CPA and (2) that the plaintiff’s claims are solely based on or in
       response to protected activities; that is, the claims are “meritless [and] retaliatory.” The court
       found that the NPES Defendants satisfied the first prong of the Sandholm test but failed to
       produce undisputed facts disproving an essential element of Chadha’s cause of action. The
       court also found that the NPES Defendants had not established that Chadha filed the action
       with the intent to chill their constitutional rights. Rather, the court determined that, based on
       Chadha’s claims in the complaint, he was seeking redress for harm he suffered as a result of the
       defendants’ alleged tortious conduct. Accordingly, the circuit court denied the NPES
       Defendants and Swan’s motion to dismiss the complaint pursuant to the Act.
¶ 18        The NPES Defendants and Swan filed an interlocutory appeal to review the court’s order
       under Illinois Supreme Court Rule 306(a)(9) (eff. Jan 1, 2016). On November 17, 2016, this
       court denied their petition for leave to appeal. Chadha v. North Park Elementary School
       Association, No. 1-16-2804 (Nov. 17, 2016).
¶ 19        Following the circuit court’s order denying the motion to dismiss, the parties filed
       cross-motions for summary judgment on all of Chadha’s remaining claims. In ruling on the
       motions, the court found that it did not matter what information defendants supplied to the City
       before or during the housing court proceeding. “Assuming every bad thing [Chadha] suggests
       is true, the inescapable fact remains that when [Chadha] was confronted with the City’s claim
       that ‘the Property needed to be demolished, he acquiesced.’ ” (Emphasis added.) The court
       determined that, by not contesting it, he “effectively agreed” to the demolition, which was
       “fatal” to his claims because it showed that the defendants did not cause a “sham” demolition
       action.
¶ 20        The court further found that Chadha’s summary judgment brief represented an
       impermissible collateral attack on the housing court’s demolition order. The court stated that if
       Chadha thought the demolition order was erroneous, he should have moved for reconsideration
       or appealed the order, but he did neither. The court found that, instead, Chadha acquiesced in
       the demolition and, therefore, caused his own injury. Accordingly, the court found that Chadha
       could not prevail on his claim for tortious interference with contract as a matter of law. In
       addition, the court determined that Chadha’s remaining claims for civil conspiracy and aiding
       and abetting were not independent torts but required underlying tortious conduct, which was
       not present in this case. Thus, the court found that Chadha could not prevail on any of his
       remaining claims. As such, the court granted summary judgment in favor of defendants and
       denied Chadha’s motion. Chadha now appeals.

¶ 21                                          II. ANALYSIS
¶ 22                                        A. Chadha’s Appeal
¶ 23       We first address the claims raised by Chadha in his appeal. On appeal, Chadha contends
       that the circuit court erred in dismissing his claim for a violation of the federal RICO statute,

                                                   -6-
       the court erred in dismissing the City Defendants under the Tort Immunity Act, and the court
       erred in granting defendants’ motion for summary judgment. Chadha asserts that he presented
       unrebutted evidence of defendants’ tortious conduct through their own writings and
       admissions and the circuit court improperly construed his arguments as a collateral attack on
       the housing court’s demolition order.

¶ 24                                   1. Chadha’s RICO Claim
¶ 25       Chadha first contends that the court erred in dismissing his claim for a violation of the
       federal RICO statute directed against all defendants. Chadha first raised this claim in his
       second amended complaint, and after it was dismissed by the circuit court, he restated the
       claim in his third amended complaint for purposes of preserving the claim for appeal.

¶ 26                                      a. Standard of Review
¶ 27        The circuit court granted the NPES Defendants and Swan’s motions to dismiss Chadha’s
       claim for a violation of the RICO statute pursuant to section 2-615 of the Code. A section
       2-615 motion to dismiss attacks the legal sufficiency of a claim based on defects apparent on
       its face. Doe-3 v. McLean County Unit District No. 5 Board of Directors, 2012 IL 112479,
       ¶ 15. A section 2-615 motion to dismiss “presents the question of whether the facts alleged in
       the complaint, viewed in the light most favorable to the plaintiff, and taking all well-pleaded
       facts and all reasonable inferences that may be drawn from those facts as true, are sufficient to
       state a cause of action upon which relief may be granted.” Reynolds v. Jimmy John’s
       Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 25 (citing Doe-3, 2012 IL 112479, ¶ 16). A
       court should dismiss a claim pursuant to section 2-615 only where it is clearly apparent that no
       set of facts can be proved that would entitle the plaintiff to recovery. Marshall v. Burger King
       Corp., 222 Ill. 2d 422, 429 (2006). We review the court’s ruling on a section 2-615 motion to
       dismiss de novo. Doe-3, 2012 IL 112479, ¶ 15.

¶ 28                                    b. Elements of a RICO Claim
¶ 29       “In order to assert a civil claim for violations of [section 1962(c) of] the RICO Act, a
       plaintiff must allege that (1) the defendants participated in the operation or management (2) of
       an enterprise (3) through a pattern (4) of racketeering activity.” (Internal quotation marks
       omitted.) Merrilees v. Merrilees, 2013 IL App (1st) 121897, ¶ 19 (quoting Rodgers v. Peoples
       Gas, Light & Coke Co., 315 Ill. App. 3d 340, 351-52 (2000)). “An ‘enterprise’ is an entity
       composed of a group of persons associated together for a common purpose,” and it “must be an
       ongoing entity or association that is distinct from the alleged pattern of racketeering activity.”
       (Internal quotation marks omitted.) Id. (quoting Rodgers, 315 Ill. App. 3d at 352).
       “[R]acketeering activity” includes so-called predicate acts, including mail fraud, extortion, and
       wire fraud, which are alleged in the case at bar. 18 U.S.C. § 1961(1) (2012); Pankros v. Tyler,
       401 Ill. App. 3d 936, 943 (2010). In order to state a cause of action for a RICO claim, a plaintiff
       may not simply allege these elements in a boilerplate fashion, but must allege sufficient facts to
       support each element. Merrilees, 2013 IL App (1st) 121897, ¶ 19 (citing Goren v. New Vision
       International, Inc., 156 F.3d 721, 727 (7th Cir. 1998)).




                                                    -7-
¶ 30                                            i. Enterprise
¶ 31        In order to properly state a cause of action for a RICO claim, Chadha was first required to
       allege sufficient facts to show that defendants were involved in an enterprise. A RICO
       enterprise “ ‘includes any individual, partnership, corporation, association, or other legal
       entity, and any union or group of individuals associated in fact although not a legal entity.’ ”
       Wallace Acquisitions, Inc. v. Allied Waste Industries, Inc., 304 Ill. App. 3d 1009, 1016 (1999)
       (quoting 18 U.S.C. § 1961(4) (1994)). “The central element of an enterprise is an ongoing
       structure or persons associated through time, joined in purpose, and organized in a manner
       amenable to hierarchical or consensual decision-making.” (Internal quotation marks omitted.)
       Wallace, 304 Ill. App. 3d at 1016 (quoting Richmond v. Nationwide Cassel L.P., 52 F.3d 640,
       644 (7th Cir. 1995)). The enterprise must be an ongoing entity or association that is distinct
       from the alleged pattern of racketeering activity. Merrilees, 2013 IL App (1st) 121897, ¶ 19
       (citing Rodgers, 315 Ill. App. 3d at 352).
¶ 32        In his complaint, Chadha alleged that “NPES is an enterprise and the Defendants did
       conduct the affairs of this enterprise through a pattern of racketeering.” Chadha also alleged
       that each of the defendants “had some part in directing the enterprise’s affairs.” Chadha’s
       allegation that the defendants are an enterprise fails for two reasons. First, Chadha fails to
       introduce any factual support for this element but merely offers the conclusory claim that the
       defendants are an “enterprise.” Chadha contends that the e-mails attached to his complaint
       demonstrate that the defendants were associated for a common purpose and “an ongoing entity
       or association,” but the e-mails merely show communication between the defendants and do
       not show that defendants were organized in a manner amenable to hierarchical or consensual
       decision-making. Chadha also vaguely refers to an “agreement” among defendants,
       presumably to assist NPES in acquiring the Property, but such a contention, without sufficient
       factual support, cannot serve as a basis for this claim, and no such agreement is readily
       apparent from the e-mails themselves.
¶ 33        Secondly, Chadha failed to plead facts showing that the alleged enterprise was an ongoing
       entity that was distinct from the alleged pattern of racketeering activity. Chadha alleged that
       the defendants formed this association in order to obtain the Property through a pattern of
       racketeering activity but provides no factual support to show that defendants were an
       “ ‘ongoing entity or association *** distinct from the alleged pattern of racketeering
       activity.’ ” Id. (quoting Rodgers, 315 Ill. App. 3d at 352). Chadha fails to identify any ongoing
       association or relationship between the City, Luna, NPES, Swan, Lawrence, and Moulton
       independent from the alleged racketeering activity. Thus, Chadha failed to sufficiently plead
       the enterprise element of his RICO claim.

¶ 34                                            ii. Pattern
¶ 35       Chadha also failed to plead facts showing a pattern of racketeering activity. A pattern of
       racketeering activity requires at least two predicate acts of racketeering committed within a
       10-year period. 18 U.S.C. § 1961(5) (2012). “Predicate acts alone, however, do not make a
       pattern; in order to establish a RICO pattern, ‘it must also be shown that the predicates
       themselves amount to, or that they otherwise constitute a threat of, continuing racketeering
       activity.’ ” (Emphasis in original.) Merrilees, 2013 IL App (1st) 121897, ¶ 20 (quoting H.J.
       Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229, 240 (1989)). Continuity can be either
       closed-ended or open-ended.

                                                   -8-
                    “Closed-ended continuity *** refers to criminal behavior that has come to a close
               but endured for such a substantial period of time that the duration and repetition of the
               criminal activity carries with it an implicit threat of continued criminal activity in the
               future. [Citation.] Open-ended continuity refers to a course of criminal activity that
               lacks the duration and repetition to establish continuity but where the past conduct by
               its nature projects into the future with a threat of repetition.” (Internal quotation marks
               omitted.) Id. (citing Jennings v. Auto Meter Products, Inc., 495 F.3d 466, 473 (7th Cir.
               2007)).
¶ 36       Here, Chadha failed to establish either closed-ended or open-ended continuity. All of the
       conduct Chadha complained of occurred before the housing court ordered the demolition of his
       house. Chadha raised no allegations any defendant engaged in any alleged racketeering
       activity after the structure on the Property was demolished and he constructed a new home or
       that he was concerned about future racketeering activity from these defendants. His allegations
       thus lacked the threat of repetition or threat of future criminal activity necessary to show a
       pattern of racketeering activity necessary to support a RICO claim.

¶ 37                                      iii. Racketeering Activity
¶ 38       Chadha also failed to plead facts showing defendants committed any predicate acts that
       constituted racketeering activity. Section 1961(1) of the United States Code lists a series of
       predicate offenses that constitute racketeering activity. 18 U.S.C. § 1961(1) (2012). That
       section lists acts or threats punishable by state law, including murder, kidnapping, arson, and
       extortion, as well as specifically enumerated federal law offenses such as mail fraud (18 U.S.C.
       § 1341 (2006)) and wire fraud (18 U.S.C. § 1343 (2006)), which Chadha alleged in this case.
¶ 39       In his complaint, Chadha listed 25 different occurrences that he contended constituted
       predicate acts for purposes of his RICO claim. Chadha asserted that these acts constituted mail
       fraud, wire fraud, extortion and/or acts of intimidation under section 12-6 of the Criminal Code
       of 1961 (720 ILCS 5/12-6 (West 2010)). The majority of Chadha’s claims were based on
       e-mails exchanged among the defendants. For instance, in one allegation, Chadha contended
       that he had previously approached Lawrence regarding NPES purchasing his property.
       Lawrence indicated to Chadha in an e-mail that NPES was not interested in purchasing the
       Property. Chadha contended, however, that despite Lawrence’s representation to him, NPES
       was interested in purchasing the Property, and the defendants “began to engage in concerted
       efforts and schemed to take steps that would have the effect of coercing Chadha to sell the
       Property, through the following action: acting t[o] restrict Chadha’s ability to make repairs and
       obtain permits, through false offers of purchase for ‘interested buyers’ that were fabricated,
       through written threats and suggestions that he will lose the Property.”
¶ 40       Similarly, in a separate allegation, Chadha contended that defendants “commenced a series
       of ‘neighborhood nuisance’ complaints *** against the Property, which resulted in the
       issuance of multiple complaints filed by the City of Chicago against the Property.” Chadha
       also identified an e-mail Lawrence sent to the NPES board about Chadha’s housing court
       proceeding. In the e-mail, Lawrence informed the board that Luna attended the court date as
       well as four people from the neighborhood and that an inspector would be visiting the Property
       to check on the status of the violations assessed against the Property. Essentially, each of the
       predicate acts identified by Chadha are communications between Lawrence, the NPES board,
       Moulton, the alderman’s office, the City, and himself regarding the Property, NPES’s desire to

                                                    -9-
       acquire the Property, the housing court proceeding, and the various violations assessed against
       the Property by the City.
¶ 41       Despite Chadha’s contentions to the contrary, the e-mails merely show the NPES
       Defendants’ desire to purchase the Property and their concern about the condition of the
       structure on Chadha’s property. Lawrence communicated these concerns to the City and the
       alderman, which resulted in citations being issued against Chadha and the Property. Crucially,
       Chadha did not contend in the housing court proceeding, before the circuit court, or before this
       court that these citations were wrongfully assessed or otherwise improper. Instead, he
       acknowledged the poor condition of the Property but nonetheless asserted that the defendants
       somehow violated the law by communicating their concerns about Chadha’s property to the
       City and the alderman. In fact, as the circuit court implicitly recognized, none of defendants’
       conduct identified by Chadha is unlawful despite Chadha’s conclusory allegations that the
       conduct constituted acts of intimidation, attempted extortion, mail fraud, and wire fraud. The
       NPES Defendants do not deny that they sought to purchase Chadha’s property and made
       several offers to Chadha for the purchase of the Property. The NPES Defendants also do not
       deny that they contacted the City and alderman regarding the state of Chadha’s property
       believing it to be a safety concern. Neither NPES nor Moulton denies that Moulton contacted
       Chadha through Swan on behalf of NPES in an attempt to purchase the Property without
       revealing that his “client” was NPES. Chadha represents these facts as unquestionably illegal
       activity without even attempting to show how defendants’ actions violated the statutes he
       alleges. Instead, his allegations merely cite the e-mails attached to his brief, and he summarily
       concludes that defendants must have violated the law. Such baseless allegations cannot serve
       as the basis for a RICO claim. The thrust of Chadha’s allegations seem to suggest that the
       e-mails speak for themselves, but contrary to his arguments before the circuit court and in his
       brief before this court, the complained-of conduct does not amount to illegal activity that
       would constitute a predicate act under RICO. In essence, Chadha’s allegations seem to be
       merely that the communications took place, but the communications themselves are not
       sufficient to support his claim, and an independent review of the communications attached to
       his complaint does not reveal actionable conduct. Thus, as the circuit court recognized,
       Chadha’s failure to present a sufficient factual basis to show how defendants’ activities
       constituted “racketeering activity” is fatal to his claim.

¶ 42                                           iv. Conclusion
¶ 43       In short, Chadha has failed to allege sufficient factual support for any element of his RICO
       claim. Even assuming some of the conduct alleged by Chadha did constitute criminal activity,
       we would still find that the circuit court properly dismissed this count from his complaint. As
       this court has recognized, congress enacted RICO “in an attempt to eradicate organized,
       long-term criminal activity.” (Internal quotation marks omitted.) Merrilees, 2013 IL App (1st)
       121897, ¶ 18 (quoting Zinser v. Rose, 245 Ill. App. 3d 881, 885 (1993)). RICO was “ ‘never
       intended to allow plaintiffs to turn garden-variety state law fraud claims into federal RICO
       actions,’ ” as Chadha attempts to do here. Id. (quoting Jennings, 495 F.3d at 472).
       Accordingly, we find that the circuit court properly granted the NPES Defendants and Swan’s
       motion to dismiss this claim.




                                                  - 10 -
¶ 44                             2. Tort Immunity Act Statute of Limitations
¶ 45       We next address Chadha’s claim that the circuit court improperly dismissed his claims
       against the City Defendants based on the Tort Immunity Act statute of limitations. The Tort
       Immunity Act provides that “[n]o civil action *** may be commenced in any court against a
       local entity or any of its employees for any injury unless it is commenced within one year from
       the date that the injury was received or the cause of action accrued.” 745 ILCS 10/8-101(a)
       (West 2014). In this case, Chadha’s contentions are focused on conduct that occurred in 2010
       and 2011. Chadha filed his initial complaint against NPES in August 2013, added Luna as a
       defendant in July 2014, and added the City in January 2015.
¶ 46       Chadha acknowledges that the Tort Immunity Act’s one-year statute of limitations applies
       to his claims against the City Defendants but contends that his claims are nevertheless timely
       because the discovery rule applies to his claims. Chadha asserts that he did not know about the
       City Defendants’ communications with NPES regarding NPES’s desire to acquire the Property
       until he received the e-mails in discovery in January 2014 and he added both City Defendants
       to the cause of action within one year of that discovery. Chadha contends that the court thus
       erred in granting the City Defendants’ motion where Chadha discovered his claims against the
       City Defendants less than one year before adding them as defendants.

¶ 47                                      a. The Discovery Rule
¶ 48       The discovery rule “delays the commencement of the relevant statute of limitations until
       the plaintiff knows or reasonably should know that he has been injured and that his injury was
       wrongfully caused.” (Internal quotation marks omitted.) Hermitage Corp. v. Contractors
       Adjustment Co., 166 Ill. 2d 72, 77 (1995) (quoting Jackson Jordan, Inc. v. Leydig, Voit &
       Mayer, 158 Ill. 2d 240, 249 (1994)). Knowledge that an injury has been wrongfully caused
       “does not mean knowledge of a specific defendant’s negligent conduct or knowledge of the
       existence of a cause of action,” and thus the statute of limitations may run despite the lack of
       actual knowledge of wrongful conduct. (Internal quotation marks omitted.) Janousek v. Katten
       Muchin Rosenman LLP, 2015 IL App (1st) 142989, ¶ 13 (citing SK Partners I, LP v. Metro
       Consultants, Inc., 408 Ill. App. 3d 127, 130 (2011), and Dancor International, Ltd. v.
       Friedman, Goldberg & Mintz, 288 Ill. App. 3d 666, 673 (1997)). The rule protects a plaintiff
       only until he knows or reasonably should know of the injury, not until he has actual
       knowledge. PSI Resources, LLC v. MB Financial Bank, National Ass’n, 2016 IL App (1st)
       152204, ¶ 44 (citing Gale v. Williams, 299 Ill. App. 3d 381, 387 (1998)). “A person knows or
       reasonably should know an injury is ‘wrongfully caused’ when he or she possesses sufficient
       information concerning an injury and its cause to put a reasonable person on inquiry to
       determine whether actionable conduct had occurred.” Janousek, 2015 IL App (1st) 142989,
       ¶ 13 (citing Hoffman v. Orthopedic Systems, Inc., 327 Ill. App. 3d 1004, 1011 (2002)).
       Generally, whether an action was brought within the time allowed by the discovery rule is a
       question of fact. PSI Resources, 2016 IL App (1st) 152204, ¶ 44. We may determine the
       question as a matter of law, however, where the answer is clear from the pleadings. Id.

¶ 49                 b. Discovery Rule Does Not Toll Limitations Period in This Case
¶ 50       In this case, Chadha contends that the discovery rule tolls the limitations period because he
       did not know about the communication between NPES and Moulton and the City regarding
       NPES’s desire to acquire the Property until he received the e-mails through discovery in

                                                  - 11 -
       January 2014. In his third amended complaint, however, Chadha alleged that between May 14
       and May 20, 2010, he received a text message from Moulton in which he indicated that the
       alderman’s office said that there would be more violations issued for the Property. Chadha also
       alleged that in 2010, the City, with the aid of defendants, “commenced a series of
       ‘neighborhood nuisance’ complaints” against the Property. Chadha alleged that these
       complaints required him to borrow funds and incur greater expense in attempting to
       rehabilitate his home. He further alleged that despite his efforts and intent to rehabilitate the
       Property, the City issued him more violations. Chadha alleged that staff at the alderman’s
       office exceeded their authority when they attended his housing court proceeding on two
       separate “furlough days.” Chadha alleged that Luna was one of the employees who attended
       court and supported the demolition “as a representative of the Alderman’s office.” Chadha also
       alleged that the City’s housing court complaint did not show dangerous or hazardous
       conditions that could not be repaired and none of the alleged code violations required
       demolition of the structure on the Property.
¶ 51       Based on the contentions in his complaint, it is clear that Chadha had enough information
       in 2010 or 2011 to put him on notice that there was an injury or that the injury may have been
       wrongfully caused by the City Defendants. Dancor, 288 Ill. App. 3d at 674. In this case, the
       injury is the demolition of the structure on the Property and the subsequent expenditure
       Chadha incurred in constructing a new structure on the Property. By Chadha’s own admissions
       he believed that the City’s allegations in the housing court proceeding did not merit
       demolition, and he noted the unusual participation in the proceedings by City employees,
       including Luna. Chadha also knew in 2010 that Moulton was connected to NPES, that NPES
       wanted to purchase the Property, and that Moulton had been in contact with the alderman’s
       office. Although Chadha did not have “actual knowledge” that his injury was wrongfully
       caused or the extent of the City Defendants’ involvement, based on the information available
       to him at the time, he had sufficient information to make a reasonable inquiry to determine
       whether actionable conduct had occurred. Janousek, 2015 IL App (1st) 142989, ¶ 13.
¶ 52       It is clear from Chadha’s second and third amended complaints that his allegations are
       based in part on the same information he knew in 2010 regarding the City Defendants’
       involvement in the housing court proceeding. Chadha’s injury has always been the demolition,
       and if Chadha believed that injury to be wrongfully caused when it occurred, he knew of the
       City’s involvement at the time of the demolition. Although those allegations are now
       supported by communications he obtained in January 2014, it is clear that, in 2010, Chadha
       possessed sufficient knowledge to put him on notice of the City Defendants’ possible
       contribution to his injury. Accordingly, the statute of limitations began to run at the latest in
       December 2010 when he demolished his home pursuant to the housing court order or in 2011
       when he incurred expenses in the construction of a new structure on the Property. At that time,
       his injury was realized, and he had sufficient information to put him on reasonable notice of the
       City Defendants’ involvement to require him to inquire further. Thus, the Tort Immunity Act’s
       one-year statute of limitations began to run at that time and expired before Luna was added to
       the cause of action on July 29, 2014, and before the City was added as a defendant on January
       14, 2015. We therefore find that the court did not err in granting the City Defendants’ motion
       to dismiss the claims against them in Chadha’s complaint.




                                                  - 12 -
¶ 53                           3. Chadha’s Claims on Summary Judgment
¶ 54       We now address Chadha’s remaining claims on summary judgment. After dismissing
       Chadha’s RICO claim and dismissing the City Defendants from the cause of action, Chadha’s
       remaining claims were (1) civil conspiracy against the NPES Defendants, (2) tortious
       interference with contract against the NPES Defendants and Swan, and (3) aiding and abetting
       against the NPES Defendants and Swan. After discovery, the NPES Defendants and Swan
       filed separate motions for summary judgment on all of Chadha’s remaining claims. Chadha
       filed a cross-motion for summary judgment on his claims. In a written order, the circuit court
       granted NPES Defendants’ and Swan’s motions and denied Chadha’s cross-motion.

¶ 55                                      a. Standard of Review
¶ 56       A court should grant summary judgment only where the pleadings, depositions,
       admissions, and affidavits on file, when viewed in the light most favorable to the nonmoving
       party, show that there is no genuine issue as to any material fact and that the moving party is
       entitled to a judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2014); Adams v.
       Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). “When parties file cross-motions for
       summary judgment, they agree that only a question of law is involved and invite the court to
       decide the issues based on the record.” Pielet v. Pielet, 2012 IL 112064, ¶ 28. Although a
       plaintiff is not required to prove his case at the summary judgment stage, he must present
       sufficient evidence to create a genuine issue of material fact to defeat a defendant’s motion for
       summary judgment. Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456, 470 (2010). We
       review an order granting a motion for summary judgment de novo. Adams, 211 Ill. 2d at 43.

¶ 57                               b. Tortious Interference With Contract
¶ 58        We first address Chadha’s claim for tortious interference with contract. As the circuit court
       recognized, Chadha’s other claims for civil conspiracy and aiding and abetting are not
       independent torts, i.e., they both require underlying conduct that is tortious. Coghlan v. Beck,
       2013 IL App (1st) 120891, ¶ 59 (civil conspiracy); Reuben H. Donnelley Corp. v. Brauer, 275
       Ill. App. 3d 300, 310 (1995) (aiding and abetting). In this case, Chadha’s claims for civil
       conspiracy and aiding and abetting are premised on his claim for tortious interference with
       contract, that is, that defendants’ underlying conduct was tortious. Thus, as the circuit court
       found, if Chadha cannot prevail on his claim for tortious interference with contract, then his
       remaining claims must necessarily fail as a matter of law.

¶ 59                                            i. Elements
¶ 60      In order to prevail on a claim for tortious interference with contract, a plaintiff must plead
       and prove
              “(1) the existence of a valid and enforceable contract between the plaintiff and another;
              (2) the defendant’s awareness of the contractual relationship between the plaintiff and
              another; (3) the defendant’s intentional and unjustifiable inducement of a breach of the
              contract; (4) a breach of contract by the other caused by the defendant’s wrongful acts;
              and (5) damage to the plaintiff.” Cress v. Recreation Services, Inc., 341 Ill. App. 3d
              149, 175 (2003) (citing Grund v. Donegan, 298 Ill. App. 3d 1034, 1038 (1998)).



                                                   - 13 -
¶ 61                               ii. Allegations in Chadha’s Complaint
¶ 62       In his tortious interference with contract count, Chadha alleged that the NPES Defendants
       were communicating with the City Defendants in an attempt to “fast track” the housing court
       proceeding so that Chadha did not have an adequate opportunity to repair the Property. Chadha
       contended that all of the defendants knew he had entered into a contract for the rehabilitation of
       the Property and had obtained a permit for the rehabilitation. Chadha asserted that
       “[d]efendants specifically knew that Chadha intended to fully rehab and bring the *** Property
       into full compliance with the building and any related municipal codes, and that he was willing
       to do so,” but defendants told City employees that Chadha was “ ‘incompetent to rehab the
       [P]roperty’ and that the contractors were doing poor work and that they were ‘concerned about
       building code violations.’ ”
¶ 63       Chadha contended that defendants “intentionally interfered” with his contracts with Soto
       and Permit Express by “seeking out aldermanic and political assistance” and urging other
       people in the neighborhood to attend the housing court proceeding and speak out about the
       condition of the Property. Chadha alleged that these efforts by defendants interfered with his
       ability to rehabilitate the Property because it coerced the housing court and the alderman’s
       office to push for demolition of the Property and made the rehabilitation efforts appear
       impossible “(although it was not).” Chadha contended that the defendants also put pressure on
       him by telling him that the Property would be foreclosed or taken by the City. Chadha asserted
       that these “actions contributed toward a frustration and eventually a termination of Chadha’s
       reasonable expectancy” of rehabilitating the Property and that he was forced to build a new
       structure on the Property after the demolition. Chadha asserted that his damages exceeded
       “well over $300,000 and can be proven up at trial.”

¶ 64                                  iii. The Circuit Court’s Ruling
¶ 65       In granting defendants’ motions for summary judgment, the circuit court determined that,
       in order for Chadha to prevail on his tortious interference with contract claim, he had to be able
       to prove that the housing court’s demolition order was entered as a result of defendants’
       wrongful conduct. The court found that Chadha had not introduced any admissible evidence to
       support his claim that defendants interfered with his building permit application and prevented
       him from rehabilitating the Property. The court noted that Chadha’s permit application was
       never denied, but he voluntarily withdrew it. The court determined that it was irrelevant what
       information defendants provided to the City before or during the housing court proceeding.
       “Assuming every bad thing Plaintiff suggests is true, the inescapable fact remains that when
       Plaintiff was confronted with the City’s claim that ‘the Property needed to be demolished, he
       acquiesced.’ ” (Emphasis added.) The court noted that Chadha acknowledged that he did not
       contest the allegations in the City’s demolition complaint and effectively agreed to the
       demolition. The court found that this was fatal to his claim because it foreclosed any argument
       that defendants caused the City to initiate a “ ‘sham’ or baseless demolition action.”
¶ 66       The court also determined that Chadha’s summary judgment brief represented a challenge
       to the legality of the housing court’s demolition order, which was an impermissible collateral
       attack on that judgment. The court stated that, if Chadha sought to challenge that order, he
       could have appealed from it or filed a section 2-1401 petition for relief from judgment (735
       ILCS 5/2-1401 (West 2014)). The court found that because Chadha acquiesced in the
       demolition, he in effect caused his own injury and could not prevail on his claim for tortious

                                                   - 14 -
       interference with contract as a matter of law. The court further found that he therefore could
       not prevail on his remaining claims for civil conspiracy and aiding and abetting. Accordingly,
       the court found that Chadha could not prevail on any of his claims as a matter of law, granted
       summary judgment in favor of defendants, and denied Chadha’s cross-motion for summary
       judgment.

¶ 67                    iv. The Circuit Court Properly Granted Summary Judgment
¶ 68       In his brief before this court, Chadha contends that the circuit court erred in finding that his
       tortious interference claim was determined by the outcome of the housing court proceeding.
       Chadha asserts that the “sole reason” the circuit court could not provide the relief he requested
       was because he did not appeal or attempt to vacate the demolition order. Chadha contends that
       this finding was in error because he showed defendants’ tortious conduct irrespective of the
       outcome of the housing court proceeding. Chadha asserts that he demonstrated defendants’
       tortious interference through the NPES Defendants’ communications with the City where it
       sought violations against Chadha’s property, Moulton’s attempts to purchase his home on
       NPES’s behalf without revealing that he was acting on behalf of NPES, and Lawrence’s
       e-mails to neighbors encouraging them to attend the housing court proceeding.
¶ 69       Initially, we observe that Chadha dedicates much of his brief to challenging the circuit
       court’s determination that his summary judgment brief represented an impermissible collateral
       attack on the housing court’s demolition order. Despite Chadha’s contentions, this finding was
       not the “sole” reason the court granted summary judgment in favor of defendants. Rather, the
       court had already found that Chadha could not prevail on his tortious interference with contract
       claim before stating that his summary judgment brief amounted to an impermissible collateral
       attack on the housing court’s judgment. Because we affirm the circuit court’s judgment that
       Chadha cannot prevail on this claim as a matter of law, we express no opinion regarding
       whether his summary judgment brief represented an impermissible collateral attack.
¶ 70       Chadha also disagrees with the circuit court’s conclusion that he could only prevail on his
       tortious interference with contract claim if he could prove that the housing court’s demolition
       order was entered as a result of defendants’ wrongful conduct. However, as the circuit court
       recognized, this is the crux of Chadha’s claim, as the defendants’ conduct could only be
       tortious if the violations levied against Chadha’s property were meritless and the demolition
       was ultimately unwarranted and occurred only as a result of defendants’ tortious conduct.
¶ 71       The circuit court was also correct in finding that Chadha had failed to establish the other
       elements required for a tortious interference with contract claim. The crucial elements here, as
       identified by the circuit court, are whether defendants intentionally and unjustifiably induced a
       breach of the contract and whether the breach of contract by the third party was caused by the
       defendants’ wrongful acts. In this case, Chadha’s claims were centered around his contract
       with Soto to rehabilitate the structure on the Property. Although Chadha never alleged that
       Soto breached that contract, his allegations seem to suggest that defendant’s wrongful conduct
       caused performance of the contract to be impossible, thus requiring him to terminate the
       contract. Although our analysis of this issue could stop at this juncture, as Chadha has failed to




                                                    - 15 -
       demonstrate, or even allege, an essential element of this claim, i.e., breach of the contract,3 we
       will nonetheless address Chadha’s remaining claims on this issue.
¶ 72       Chadha contends that defendants’ actions rendered performance of the contract impossible
       in two ways. First, Chadha alleges that defendants’ wrongful actions made it impossible for
       him to acquire permits for the rehabilitation. Second, Chadha asserts that, after the housing
       court ordered the demolition, any rehabilitation efforts became worthless and he had no choice
       but to cancel the contract with Soto. With regard to the first allegation, Chadha has failed to
       demonstrate that he would otherwise have been entitled to the permits absent defendants’
       conduct or that his rehabilitation efforts would have forestalled the demolition. Chadha has not
       introduced into evidence the permit applications themselves or any credible evidence
       suggesting that, absent defendants’ alleged conduct, the permit applications would have been
       approved and Soto could have performed on the contract. In fact, the record shows that after
       retaining Permit Express, Chadha subsequently filed new permit applications, which were
       approved without issue.
¶ 73       Similarly, with regard to Chadha’s second allegation, Chadha has once again failed to
       demonstrate that, absent defendants’ alleged conduct, the housing court would not have
       ordered the demolition. At no point in his pleadings before the circuit court or in his brief
       before this court does Chadha assert that any of the building code violations issued against the
       Property were improper. Nor does he contest any of the allegations in the City’s housing court
       complaint. Chadha, however, asserts that “[d]efendants did not submit proofs as to what was
       said in [the housing court proceeding], what actions any party took prior to the demolition
       order, and they submitted exactly zero proof of testimony from any party that established what
       came before that order.” We first note that this contention is contradicted by the record. In his
       deposition, Chadha acknowledged that he did not contest the City’s allegations and did not
       retain a lawyer to represent him in the housing court proceeding. Chadha speculated that, if he
       had retained a lawyer, the structure on the Property might not have been demolished. The
       record also includes various filings by the City in the housing court against Chadha, which,
       again, are uncontested. Instead of presenting contradictory factual evidence, however, Chadha
       relies on conclusory arguments such as “the acts of the Defendants were tortious because
       singly or taken together, a series of things were done and said as alleged in the Third
       [Amended] Complaint which were proven.”
¶ 74       Secondly, this argument by Chadha represents a misunderstanding of the burden of proof.
       Defendants were not required to prove the inverse of Chadha’s claims. Rather, the burden was
       on Chadha to show that the housing court’s demolition order was entered only because of
       defendants’ wrongful conduct and, in fact, would not have been entered in the absence of
       defendants’ wrongful conduct. As the circuit court recognized, “[a]ssuming every bad thing
       Plaintiff suggests is true, the inescapable fact remains that when Plaintiff was confronted with
       the City’s claim that ‘the Property needed to be demolished, he acquiesced.’ ” (Emphasis
       omitted.) As Chadha’s own allegations recognized, it was the demolition that ultimately
       rendered performance of his contract with Soto impossible, and thus, in order to prevail on his
       claim, he was required to show that the demolition was improperly ordered as a result of
       defendants’ wrongful conduct. He has failed to do so, and thus, we find that the circuit court

          3
           In fact, the record shows that Chadha voluntarily withdrew his permit applications and chose to
       terminate Soto because he wanted to “start fresh.”

                                                   - 16 -
       properly granted summary judgment in favor of defendants on this claim.

¶ 75                                         v. Conclusion
¶ 76       As stated, because we find that Chadha cannot prevail on his claim for tortious interference
       with contract, his other claims for civil conspiracy and aiding and abetting must also fail.
       Accordingly, we find that the circuit court properly granted summary judgment in favor of
       defendants and denied Chadha’s cross-motion for summary judgment.

¶ 77                           B. NPES Defendants and Swan Cross-Appeal
¶ 78       Finally, we will address the NPES Defendants and Swan’s4 contentions on cross-appeal.
       In their cross-appeal, the NPES Defendants contend that the circuit court erred in denying their
       motion to dismiss Chadha’s complaint pursuant to the Act. In challenging the circuit court’s
       judgment, the NPES Defendants assert that Chadha failed to demonstrate that his lawsuit was
       not meritless and not brought to retaliate against the NPES Defendants for participating in
       conduct protected under the Act. The NPES Defendants maintain that the circuit court
       misapplied the relevant standard as interpreted by the Illinois Supreme Court in Sandholm,
       2012 IL 111443, by placing the burden on them to show that the lawsuit was meritless and
       retaliatory, where the burden should have been on Chadha to show that the suit did not violate
       the Act.

¶ 79                                           1. Jurisdiction
¶ 80       We initially note that we have jurisdiction to consider this issue. The record shows that the
       circuit court entered an order denying the NPES Defendants’ motion to dismiss on September
       23, 2016. Within 30 days of that order, the NPES Defendants filed a petition for leave to appeal
       pursuant to Illinois Supreme Court Rule 306(a)(9) (eff. Jan. 1, 2016). This court denied the
       NPES Defendants leave to appeal that order. Chadha v. North Park Elementary School Ass’n,
       No. 1-16-2804 (Nov. 17, 2016). After the circuit court’s final judgment in this case, Chadha
       filed his notice of appeal within 30 days, and the NPES Defendants filed their notice of
       cross-appeal within 10 days of Chadha’s notice of appeal. Ill. S. Ct. R. 303(a)(3) (eff. Jan. 1,
       2015). It is well settled that
               “an appeal from a final judgment draws into issue all prior interlocutory orders which
               produced the final judgment. [Citation.] That is to say, we have jurisdiction to review
               interlocutory orders of a trial court if those orders constitute a procedural step in the
               progression leading to the entry of the final judgment from which an appeal has been
               taken.” Valdovinos v. Luna-Manalac Medical Center, Ltd., 307 Ill. App. 3d 528, 538
               (1999) (citing Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 433 (1979), and
               Hough v. Kalousek, 279 Ill. App. 3d 855, 863-64 (1996)).
       Accordingly, we find that we have jurisdiction to consider the NPES Defendants’ arguments.




           4
           Swan adopted the NPES Defendants’ arguments on cross-appeal without advancing any additional
       argument. Accordingly, for the sake of clarity, we will refer to the contentions as being raised by the
       NPES Defendants while recognizing that Swan also joined in the argument.

                                                     - 17 -
¶ 81                                             2. The Act
¶ 82       The Act was enacted in 2007 as Illinois’s anti-SLAPP litigation act. 735 ILCS 110/5 (West
       2014). SLAPP lawsuits are “lawsuits aimed at preventing citizens from exercising their
       political rights or punishing those who have done so.” (Internal quotation marks omitted.)
       Sandholm, 2012 IL 111443, ¶ 33. The Act provides that “[a]cts in furtherance of the
       constitutional rights to petition, speech, association, and participation in government are
       immune from liability, regardless of intent or purpose, except when not genuinely aimed at
       procuring favorable government action, result, or outcome.” 735 ILCS 110/15 (West 2014).
       The Act provides for summary dismissal, expedited appellate review, and recovery of attorney
       fees for the “SLAPPed” party. Sandholm, 2012 IL 111443, ¶ 35.
¶ 83       In determining whether a lawsuit may be dismissed under the Act, the court engages in a
       three-part analysis. Id. ¶¶ 53-57. Under the Act, a defendant may move “to dispose of a claim
       in a judicial proceeding” on (1) the grounds that he engaged in an act “in furtherance of [his]
       rights of petition, speech, association, or to otherwise participate in government” and (2) the
       plaintiff’s claim “is based on, relates to, or is in response to” that protected act of citizen
       participation. 735 ILCS 110/15 (West 2014). The burden then shifts to the plaintiff to produce
       (3) “clear and convincing evidence” that the acts of the moving party were a sham, i.e., that
       they were “not genuinely aimed at procuring favorable government action.” Id. §§ 15, 20(c). A
       motion for dismissal under the Act is brought under section 2-619(a)(9) of the Code and our
       review is de novo. Sandholm, 2012 IL 111443, ¶ 55.

¶ 84               a. Whether Defendants’ Acts Were in Furtherance of Political Rights
¶ 85       Here, the NPES Defendants assert that the conduct Chadha identifies in his complaint was
       protected conduct under the Act. In his response brief, Chadha does not directly contest this
       contention but, instead, focuses on whether the NPES Defendants had adequately proved that
       his lawsuit was meritless and retaliatory. We agree with the NPES Defendants and the circuit
       court that their conduct of contacting the alderman and the City regarding Chadha’s property
       was an act of government participation clearly protected by the Act.

¶ 86                     b. Whether Chadha’s Suit Was Meritless and Retaliatory
¶ 87       The second prong of our analysis requires us to consider whether the NPES Defendants
       established that Chadha’s lawsuit was “solely based on” the NPES Defendants’ exercises of
       their political rights. (Internal quotation marks omitted.) Goral v. Kulys, 2014 IL App (1st)
       133236, ¶ 38. In order to establish this element, the NPES Defendants must show that
       Chadha’s suit “is meritless and was filed in retaliation against [their] protected activities in
       order to deter [them] from further engaging in those activities.” (Internal quotation marks
       omitted.) Id. (quoting Garrido v. Arena, 2013 IL App (1st) 120466, ¶ 18).
¶ 88       In denying the NPES Defendants’ motion to dismiss under the Act, the circuit court,
       relying on Sandholm and Goral, found that the NPES Defendants failed to establish that
       Chadha’s claims were meritless and retaliatory. The court found that the NPES Defendants had
       failed to “come forward with undisputed facts disproving an essential element of [Chadha’s]
       causes of action.” The court also found that the NPES Defendants did not establish that Chadha
       brought the action for the sole purpose of “chill[ing]” the NPES Defendants’ constitutional
       rights. Rather, the court found that based on the allegations in Chadha’s complaint, he was
       seeking redress for the harm he suffered as a result of the NPES Defendants’ alleged wrongful

                                                  - 18 -
       conduct. The court found that the timing of Chadha’s suit weighed in his favor with regard to
       this factor because he did not file his suit while the NPES Defendants were engaged in the
       exercise of their protected rights but filed the suit only after the structure on the Property was
       demolished and after the NPES Defendants engaged in the allegedly tortious conduct.
¶ 89       In their arguments before this court, the NPES Defendants assert that the circuit court
       misapplied the standard in Sandholm and Goral, which had the effect of placing an
       unreasonably high burden on them to affirmatively defeat Chadha’s claim. The NPES
       Defendants contend that such a construction “effectively guts” the Act and renders the act
       superfluous to the avenues of relief already provided for in section 2-619 of the Code. The
       NPES Defendants contend that under the Act and Sandholm, the burden is on defendant only to
       show that he engaged in activity protected by the Act but then the burden should shift to the
       plaintiff to show that his lawsuit is not meritless and retaliatory and, thus, does not violate the
       Act. The NPES Defendants contend that the court erred in flipping the burden of proof to
       defendants. The NPES Defendants nonetheless contend that, even under the standard applied
       the circuit court, they met their burden to show that Chadha’s claim was meritless and
       retaliatory.

¶ 90                                   i. Burden Shifting Under the Act
¶ 91       The text of the Act provides that once the defendant establishes that plaintiff’s complaint is
       based on or in response to defendant’s protected rights, the burden then shifts to the responding
       party to produce “clear and convincing evidence that the acts of the moving party are not
       immunized from, or are not in furtherance of acts immunized from, liability” under the Act.
       Sandholm, 2012 IL 111443, ¶ 56 (citing 735 ILCS 110/15, 20 (West 2008)). Thus, as the
       supreme court explained in Sandholm,
                “defendants had the initial burden of proving that plaintiff’s lawsuit was solely ‘based
                on, relate[d] to, or in response to’ their acts in furtherance of their rights of petition,
                speech or association, or to participate in government. Only if defendants have met
                their burden does the plaintiff have to provide clear and convincing evidence that
                defendants’ acts are not immunized from liability under the Act.” Id.
       The Sandholm court denied defendants relief under the Act, finding that “[d]efendants have
       not met their burden of showing that plaintiff’s suit was based solely on their petitioning
       activities.” Id. ¶ 57.
¶ 92       In Ryan v. Fox Television Stations, Inc., 2012 IL App (1st) 120005, ¶ 21, this court
       interpreted the holding in Sandholm to require a defendant to “affirmatively demonstrate that
       the [plaintiff’s] claim is a SLAPP within the meaning of the Act, that is, that the claim is
       meritless and was filed in retaliation against the [defendant’s] protected activities in order to
       deter the [defendant] from further engaging in those activities.” Following that ruling, this
       court in Garrido examined the “meritless” and “retaliatory” standard, noting that it was not
       included in the text of the Act but “originated in Sandholm.” Garrido, 2013 IL App (1st)
       120466, ¶ 19. The court concluded that a defendant could prove that plaintiff’s claims were
       meritless by disproving some essential element of plaintiff’s prima facie case. Id. ¶ 28 (citing
       Ryan, 2012 IL App (1st) 120005, ¶ 29). The Garrido court determined that the defendants in
       that case had not met their burden of demonstrating that plaintiff’s claims were meritless “and
       thus have not carried their burden of proving that his lawsuit is a SLAPP.” Id. ¶ 30.


                                                    - 19 -
¶ 93       Our court has consistently applied this burden-shifting framework for claims brought
       under the Act. See, e.g., Stein v. Krislov, 2013 IL App (1st) 113806; Samoylovich v.
       Montesdeoca, 2014 IL App (1st) 121545; Goral, 2014 IL App (1st) 133236. In fact, in
       Samoylovich, this court addressed a challenge to this framework that was almost identical to
       the arguments raised by the NPES Defendants here. In rejecting Montesdeoca’s arguments,
       this court found that he “ignore[d] the implicit subtext upon which the Act stands and which
       informs the Act’s understanding of what it means for a lawsuit to be a SLAPP.” Samoylovich,
       2014 IL App (1st) 121545, ¶ 24. The court explained that, in Sandholm, the supreme court
       recognized the common-law origins of a SLAPP claim and formulated a test derived from the
       Act to determine whether a lawsuit is meritless and brought in retaliation to a party’s
       participation in protected activity. Id. ¶¶ 25, 26. Essentially, this court found that the Sandholm
       court recognized that SLAPP suits by their very nature are meritless and retaliatory and, thus, it
       is defendant’s burden to demonstrate that plaintiff’s suit meets this common-law standard. Id.
       The Samoylovich court explained that the “meritless” and “retaliatory” language is therefore
       not an unwarranted addition to the Act but allows the court to identify meritless SLAPP suits to
       achieve the Act’s goal of “discouraging and eliminating meritless, retaliatory SLAPPs, as they
       have traditionally been defined.” (Internal quotation marks omitted.) Id. ¶ 26 (citing
       Sandholm, 2012 IL 111443, ¶ 42). The court concluded that, under this framework, dismissal
       of a plaintiff’s claim is not proper unless the defendant can show that “a claim is a meritless,
       retaliatory SLAPP as contemplated by the Act.” Id. ¶ 30. Accordingly, we find that the circuit
       court did not err in requiring the NPES Defendants to establish that Chadha’s claims were
       meritless and retaliatory in order to establish dismissal was proper under the Act. We will thus
       consider the NPES Defendants’ contentions that the court erred in finding that they did not
       demonstrate that Chadha’s claims were meritless and retaliatory.

¶ 94                            ii. NPES Defendants Failed to Demonstrate
                                     That Chadha’s Suit Was Meritless
¶ 95       As discussed above, a party moving for dismissal under the Act can show that a claim is
       “meritless” only “if a movant disproves some essential element of the nonmovant’s claim.”
       Garrido, 2013 IL App (1st) 120466, ¶ 19. In their motion for dismissal under the Act, the
       NPES Defendants concluded that they adequately established the first prong of the Act
       analysis because all of the complained-of conduct in Chadha’s complaint rested on
       government participation. They then contended that
                     “Chadha admits that the actions of the [NPES Defendants] were all aimed at solely
                procuring favorable government action asserting that the [NPES Defendants] turned to
                the government for relief either by petitioning the alderman for action; by attending and
                participating in hearings and encouraging members of the community to do the same;
                and by seeking judicial relief. Thus, the second prong has been met.”
       As the circuit court recognized, however, this conclusory argument does not disprove some
       essential element of Chadha’s prima facie case as required to satisfy the second prong. Id. ¶ 28.
       In fact, it does not even address the merits of Chadha’s claims. Rather than challenge the merits
       of Chadha’s claims, the NPES Defendants solely focused on proving that they acted “in
       furtherance of [their] rights of petition, speech, association, or to otherwise participate in
       government” (735 ILCS 110/15 (West 2014)), which is a consideration under only the first
       prong. Accordingly, we find that the court did not err in finding that the NPES Defendants

                                                   - 20 -
        failed to establish that Chadha’s claims were meritless. Although the circuit court ultimately
        granted the defendants’ motion for summary judgment thus implicitly finding his claims
        meritless, this is a different consideration than whether the NPES Defendants carried their
        burden on this issue. Even if we were to find that the NPES Defendants sufficiently established
        that Chadha’s claims were meritless, we would nonetheless find that they failed to establish
        that his claims were retaliatory.

¶ 96                                     iii. NPES Defendants Failed
                             to Demonstrate That Chadha’s Suit Was Retaliatory
¶ 97         In order to show that Chadha’s suit was retaliatory, the NPES Defendants were required to
        establish that it was a “ ‘strategic lawsuit intended to chill participation in government or to
        stifle political expression,’ ” as opposed to a suit that sought redress for the injuries alleged.
        Goral, 2014 IL App (1st) 133236, ¶ 54 (quoting Sandholm, 2012 IL 111443, ¶ 57). In
        conducting this inquiry, courts generally consider two factors: “(1) the proximity in time
        between the protected activity and the filing of the complaint, and (2) whether the damages
        requested are reasonably related to the facts alleged in the complaint and are a good-faith
        estimate of the extent of the injury sustained.” (Internal quotation marks omitted.) Id. (quoting
        Ryan, 2012 IL App (1st) 120005, ¶ 23).
¶ 98         As the circuit court recognized, the timing of Chadha’s complaint weighs heavily in favor
        of demonstrating that his lawsuit was not retaliatory. Chadha’s initial complaint was filed in
        August 2013, and his amended complaint adding counts for the NPES Defendants’
        participation in protected conduct was filed in July 2014. Thus, Chadha did not file his suit
        while the NPES Defendants were engaged in protected conduct in 2010 and did not file the suit
        to deter the NPES Defendants from engaging in protected conduct. At the time Chadha filed
        his suit, the structure on the Property had already been demolished, and Chadha’s complaint
        merely sought redress for that injury. Although Chadha’s claims were based on the NPES
        Defendants’ communications with government officials, among others, his claims did not have
        the intent of “ ‘chill[ing] participation in government or [stifling] political expression.’ ” Id.
        (quoting Sandholm, 2012 IL 111443, ¶ 57). This is especially true where the NPES Defendants
        had already participated in the protected activity, Chadha had already been allegedly injured
        by the NPES Defendants’ participation, and there was no implicit threat of future
        governmental participation by the NPES Defendants that could cause Chadha further injury.
¶ 99         In addition, the damages Chadha requested were reasonably related to the facts alleged in
        the complaint. For damages, Chadha sought $300,000 as the difference between the expenses
        he incurred in constructing a new structure on the Property instead of rehabilitating the original
        structure as he intended. He also sought punitive damages of $500,000. This is not the type of
        damages typical of a retaliatory SLAPP. Rather, a “classic SLAPP scenario” is one where a
        plaintiff seeks damages in the millions for alleged defamation. See Ryan, 2012 IL App (1st)
        120005, ¶ 24. That is not the case here where the damages Chadha sought were a good-faith
        estimate of the extent of the injury sustained. Accordingly, we find that the NPES Defendants
        have failed to establish that Chadha’s claims were meritless and retaliatory and the circuit
        court did not err in denying their motion to dismiss Chadha’s claims pursuant to the Act.
¶ 100        We note that the NPES Defendants renewed their arguments under the Act in their motion
        for summary judgment. The circuit court again denied that aspect of their summary judgment
        motion. For the same reasons stated above, we find that the circuit court did not err when it

                                                    - 21 -
        denied the NPES Defendants’ claim under the Act in their motion for summary judgment.

¶ 101                                      III. CONCLUSION
¶ 102      For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 103      Affirmed.




                                                 - 22 -